DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (1/8/21 Remarks: page 8, lines 1-13) with respect to the interpretation of claims 1-19 under 35 USC §112(f) and the rejection of claim s & 12 under 35 USC §112 have been fully considered and are persuasive. The interpretation of claims 1-19 under 35 USC §112(f) and the rejection of claim s & 12 under 35 USC §112 have been withdrawn. 
Applicant’s arguments (1/8/21 Remarks: page 7, lines 10-20 and page 8, line 14 – [age 9, line 5) with respect to the rejections of claims 1-7 & 15-19 under 35 USC §102 have been fully considered and are persuasive. Therefore, the rejection of claims 1-7 & 15, & 18-19 under 35 USC §102 has been withdrawn. The rejection of claims 16-17 under 35 USC §102 has been obviated by the claims’ cancellation. However, upon further consideration, a new ground(s) of rejection is made in view of Iwase (US 8370293).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 15, & 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwase (US 8370293).
Claim 1: An information processing apparatus comprising:
at least one memory storing instructions (Iwase column 16, lines 43-51, software stored in machine-readable media); and
at least one processor that, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), causes the information processing apparatus to function as:
a purpose setting unit configured to set an examination purpose of radiography (Iwase column 1, lines 12-18, medical radiographic imaging; Iwase column 3, lines 22-23, workflow template for specific medical diagnosis type);
a selection setting unit configured to select processing of a radiation image corresponding to the examination purpose (Iwase column 3, lines 12-14 & 25-26, image processing operations associated with specific medical diagnosis type) and set the processing in an editing area of a display unit (Iwase column 14, lines 34-36 and Figure 4, item 560, set of imaging processing tools in display window); and
a generation unit configured to generate a processing procedure corresponding to the examination purpose based on the set processing (Iwase column 3, lines 22-23, workflow template creation),
wherein the selection setting unit selects, from a display area of the display unit (Iwase column 14, lines 34-36 and Figure 4, item 560, set of imaging processing tools in display window), processing for an image performed as post-processing upon an end of imaging of the radiation image (Iwase column 7, lines 44-52, transporting medical image data to image processor workstation (i.e performing processing subsequent (i.e. post-processing) to scanning (i.e. imaging) operation), and sets the selected processing for an image in the editing area (Iwase column 14, lines 34-36 and Figure 4, item 560, set of imaging processing tools in display window).
Claim 2: The apparatus according to claim 1 (see above), wherein the at least one processor, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), further causes the information processing apparatus to function as:
an obtaining unit configured to obtain examination information from an external (Iwase column 3, lines 26-29, processing medical imaging input data); and
an execution unit configured to perform processing of the radiation image based on a processing procedure corresponding to an examination purpose included in the examination information (Iwase column 15, lines 57-61, application of image processing operation to medical image).
Claim 3: The apparatus according to claim 1 (see above), wherein the selection setting unit selects image processing from an item displayed in a display area of the display unit as processing of the radiation image and sets the selected image processing in the editing area (Iwase column 13, line 64 – column 14, line 1, display of selected image processing workflow stage).
Claim 4: The apparatus according to claim 1 (see above), wherein if a plurality of pieces of processing of the radiation image are set in the editing area, the generation unit generates a series of processing procedures for performing processing of the radiation image based on a combination of the set plurality of pieces of processing (Iwase column 14, lines 14-16, multiple procedures of image processing performed).
Claim 5: The apparatus according to claim 3 (see above), wherein the at least one processor, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), further causes the information processing apparatus to function as a display control unit configured to change display of processing selectable in a display area of the display unit in accordance with the examination purpose (Iwase column 13, line 57 – column 14, line 1, display of image processing operations associated with a given template).
Claim 6: The apparatus according to claim 1 (see above), wherein the purpose setting unit sets the examination purpose based on an input from a GUI displayed on the display unit (Iwase column 13, lines 31-44, selection of medical study) or (Note: This is a recitation in the alternative readable upon either option) examination request source information included in examination information received from an external device.
Claim 7: The apparatus according to claim 6 (see above), wherein the at least one processor, when executing the instructions (Iwase column 16, lines 43-51, processing device controlled by software stored in machine-readable media), further causes the information processing apparatus (Iwase column 14, lines 36-37, customization of image processing stages).
Claim 15: The apparatus according to claim 5 (see above), wherein the display control unit displays, on the display unit, a combination of a thumbnail image obtained by reducing an image processed based on the processing procedure and text display indicating contents of the processing procedure (Iwase Figure 5, thumbnail processed images with text labels).
Claim 18: An information processing method comprising: setting an examination purpose of radiography;
selecting processing of a radiation image corresponding to the examination purpose (Iwase column 1, lines 12-18, medical radiographic imaging; Iwase column 3, lines 22-23, workflow template for specific medical diagnosis type) and setting an editing area of a display unit (Iwase column 14, lines 34-36 and Figure 4, item 560, set of imaging processing tools in display window); and
generating a processing procedure corresponding to the examination purpose based on the set processing (Iwase column 3, lines 22-23 and column 17, lines 31-33, generation of image processing template),
wherein processing for an image performed as post-processing upon an end of imaging of the radiation image (Iwase column 7, lines 44-52, transporting medical image data to image processor workstation (i.e performing processing subsequent (i.e. post-processing) to scanning (i.e. imaging) operation) is selected from a display area of the display unit, and the selected processing is set for an image in the editing area   (Iwase column 14, lines 34-36 and Figure 4, item 560, set of imaging processing tools in display window).
Claim 19: A non-transitory computer-readable storage medium storing a program for causing a computer to execute each step of an information processing method (Iwase column 18, lines 19-30, general-purpose computer implementation using program stored on disk, CD-ROM, etc) defined in claim 18 (see above).
Allowable Subject Matter
Claims 8-12 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re claim 8, the art of record does not teach or suggest the recited setting of operator identification and a disclosure range of processing procedure in conjunction with the recited arrangement of processing of a radiographic image in accordance with a selection setting.
Re claim 9 (and dependent claim 10), the art of record does not teach or suggest the recited hierarchical storage structure in accordance with an interpretation order in conjunction with the recited arrangement of processing of a radiographic image in accordance with a selection setting.

Re claim 12, insofar as it is understood, the art of record does not teach or suggest the recited setting of presence/absence of overlapping execution conditions in conjunction with the recited arrangement of processing of a radiographic image in accordance with a selection setting.
Re claim 14, the art of record does not teach or suggest the recited setting of emergency examination and associated selection of image output in conjunction with the recited arrangement of processing of a radiographic image in accordance with a selection setting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schulz-Menger discloses an example of medical image processing.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).

The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663